UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04722 Provident Mutual Funds, Inc. (Exact name of registrant as specified in charter) N16 W23217 Stone Ridge Drive, Suite 310 Waukesha, WI53188 (Address of principal executive offices) (Zip code) J. Scott Harkness Provident Trust Company N16 W23217 Stone Ridge Drive, Suite 310 Waukesha, WI53188 (Name and address of agent for service) 1-855-739-9950 (Registrant's telephone number, including area code) Date of fiscal year end:September 30 Date of reporting period: September 30, 2013 Item 1. Reports to Stockholders. Annual Report September 30, 2013 Provident Trust Strategy Fund (PROVX) A NO-LOAD MUTUAL FUND TABLE OF CONTENTS Letter to Shareholders 2 Expense Example 4 Management’s Discussion of Fund Performance 5 Schedule of Investments 7 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 18 Directors and Officers 19 Tax Information 20 Notice of Privacy Policy & Practices 21 Provident Trust Strategy Fund Letter to Shareholders (Unaudited) October 1, 2013 Dear Fellow Provident Trust Strategy Fund Shareholders, PROVX gained +14.24% for the nine months ended September vs. the S&P 500’s +19.79%. During Provident’s tenure as Portfolio Manager (September 9, 2002), PROVX gained +150.94% cumulatively vs. +133.15% for the S&P 500. Our 78% equity position hindered nine month investment results vs. the 100% equity S&P 500. UnitedHealth, TJX Companies, and Visa were our best nine month performers, each gaining 30%+, while Oracle (sold in 3Q) and Fastenal underperformed. Our growth at a reasonable valuation strategy allows us to be patient with negative interim investment returns as long as the business fundamentals remain intact. Cognizant, our worst six months to June performer, rebounded over 30% in the September quarter. PROVX remains a concentrated Fund with the ten largest equity holdings representing 64% of total Fund assets. Chart 1, Source: Wall Street Journal We manage PROVX to serve as the core, or sole, investment for investors seeking growth of inflation-adjusted purchasing power over successive investment cycles, which we define as a 5-7 year period including a greater than 20% stock market decline and a greater than 30% stock market advance. American energy innovation/conservation is a primary component of our positive investment outlook. Over the past 40 years, America’s GDP grew 3X, while overall oil use declined. American oil consumption dropped 14% since 2005 (WSJ). Domestic utility rates declined 4% since 2005 vs. significant rate rises in Europe and Japan (chart 2), aiding our manufacturing competitiveness in an increasingly one-market world. The Financial Times reports natural gas substitution for oil (trains and trucks) could total 3.5MM BOD (barrels of oil a day) by 2020, or over 4% of world oil demand. We are raising our forecast for 2014 S&P 500 earnings to $115 and increasing our target P/E range to 15-20X to reflect sustained modest inflation over the past two decades (chart 1), which results in an estimated 2014 S&P 500 price range of 1750-2300. 10-year Treasury yields rose from 1.6% to 2.6% since May, a sign of an economic “pulse,” bringing the Treasury yield back to its historical parity with nominal GDP. We increased our 10-year Treasury yield range to 2-3% through 2014. Intermediate maturity bonds yielding almost 3% (up from 1% in May) are an attractive investment alternative compared to 0% money market yields. Chart 2, Source: Financial Times Investors searching for yield and growth of income should consider stocks. The dividends of the companies that comprise the S&P 500 have doubled since 2000, and we forecast a further 14% increase in 2014 to $40, placing the stock market’s dividend yield almost at parity with the current 10-year Treasury yield. The 6.5% S&P 500 earnings yield remains above the fixed income alternatives. During the September quarter we eliminated Oracle due to declining fundamentals and purchased a Goldman Sachs Group 5 year bond. Thank you for your investment in and support of the Provident Trust Strategy Fund. Best regards, J. Scott Harkness, CFA President 2 Distribution:The Fund’s Board of Directors has declared a distribution effective December 20, 2013, payable on December 20, 2013 to shareholders of record on December 19, 2013.The distribution amounts will be determined at that time and will be posted to the Fund’s website when available. The Fund’s 1-year and annualized 5-year and 10-year returns through September 30, 2013 were: 14.40%, 8.36% and 8.85%, respectively. The S&P 500, the Fund’s benchmark index, 1-year and annualized 5-year and 10-year returns through September 30, 2013 were: 19.34%, 10.02% and 7.57%, respectively. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance since the above time period may be higher or lower than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.provtrust.com. As of the Fund’s Prospectus dated January 31, 2013, the Fund’s annual operating expense ratio is 0.95%. Mutual fund investing involves risk. Principal loss is possible. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The Fund may invest in smaller and medium sized companies, which involve additional risk such as more limited liquidity and greater volatility. Please see page 8 for the Schedule of Investments. Fund holdings are subject to change and are not recommendations to buy or sell any security. Current and future holdings are subject to risk. P/E ratio: The weighted average of the price/earnings ratios of the stocks in the index based on earnings per share. PEG ratio: A stock’s price to earnings ratio divided by the growth rate of its earning for a specified time period. Earnings per Share (EPS): The portion of a company’s stock allocated to each outstanding share of common stock. The S&P 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Standard & Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis. A particular stock’s weighting in the Index is based on its relative total market value (i.e., its market price per share times the number of shares outstanding). Stocks may be added or deleted from the Index from time to time. It is not possible to invest directly into an index. Earnings growth is not a measure of the fund’s future performance. Must be preceded or accompanied by a Prospectus. 3 Provident Trust Strategy Fund Expense Example (Unaudited) As a shareholder of the Provident Trust Strategy Fund, you incur ongoing costs, including management fees and other Fund expenses. You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2013 through September 30, 2013. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check. Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Provident Trust Strategy Fund 4/01/13 9/30/13 4/01/13-9/30/13 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period between April 1, 2013 and September 30, 2013). 4 Provident Trust Strategy Fund Industry Sectors (Unaudited) Percentage of Net Assets September 30, 2013 Management’s Discussion of Fund Performance (Unaudited) As of September 30, 2013, PROVX gained +14.24% for the nine months ended September vs. the S&P 500’s +19.79%. During Provident’s tenure as Portfolio Manager (September 9, 2002), PROVX gained +150.94% cumulatively vs. +133.15% for the S&P 500. Our 78% equity position hindered nine month investment results vs. the 100% equity S&P 500. UnitedHealth, TJX Companies and Visa were our best nine month performers, each gaining 30%+, while Oracle (sold in 3Q) and Fastenal underperformed. Our growth at a reasonable valuation strategy allows us to be patient with negative interim investment returns as long as the business fundamentals remain intact. Cognizant, our worst six months to June performer, rebounded over 30% in the September quarter. PROVX remains a concentrated Fund with the ten largest equity holdings representing 64% of total Fund assets. We are raising our forecast for 2014 S&P 500 earnings to $115 and increasing our target P/E range to 15-20X to reflect sustained modest inflation over the past two decades, which results in an estimated 2014 S&P 500 price range of 1750-2300. 10-year Treasury yields rose from 1.6% to 2.6% since May, a sign of an economic “pulse”, bringing the Treasury yield back to its historical parity with nominal GDP. We increase our 10-year Treasury yield range to 2-3% through 2014. Intermediate maturity bonds yielding almost 3% (up from 1% in May) are an attractive investment alternative compared to 0% money market yields. Investors searching for yield and growth of income should consider stocks. The dividends of the companies that comprise S&P 500 have doubled since 2000, and we forecast a further 14% increase in 2014 to $40, placing the stock market’s dividend yield almost at parity with the current 10-year Treasury yield. The 6.5% S&P 500 earnings yield remains above the fixed income alternatives.During the quarter, we purchased a Goldman Sachs Group 5 year bond, and eliminated Oracle common stock due to declining fundamentals. 5 Provident Trust Strategy Fund Management’s Discussion of Fund Performance (Unaudited) (Continued) Comparison of Change in Value of $10,000 Investment in Provident Trust Strategy Fund* and Standard & Poor’s 500 Stock Index** AVERAGE ANNUAL TOTAL RETURN 1-Year 5-Year 10-Year Provident Trust Strategy Fund 14.40% 8.36% 8.85% S&P 500 Index 19.34% 10.02% 7.57% Past performance does not predict future performance.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. * From October 15, 2001 through August 31, 2012, Fiduciary Management, Inc. was the investment adviser. Beginning September 9, 2002, Provident Trust Company became the Fund’s sub-adviser. On August 31, 2012, Provident Trust Company became the investment adviser. The Fund changed its fiscal year from June 30 to September 30 in 2005. ** The Standard & Poor’s 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Standard & Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis. A particular stock’s weighting in the Index is based on its relative total market value (i.e., its market price per share times the number of shares outstanding). Stocks may be added or deleted from the Index from time to time. 6 Provident Trust Strategy Fund Schedule of Investments September 30, 2013 Shares Cost Value LONG-TERM INVESTMENTS – 82.5%(a) COMMON STOCKS – 78.6%(a) Computer Services – 13.7% Accenture PLC $ $ Cognizant Technology Solutions Corp.* Distribution/Wholesale – 3.2% Fastenal Co. Engineering/Research & Development Services – 5.9% Jacobs Engineering Group, Inc.* Finance, Credit Card – 7.6% Visa Inc. Investment Management/ Advisory Services – 5.0% Franklin Resources, Inc. Medical, Health Maintenance Organization – 2.7% UnitedHealth Group Inc. Oil & Gas Drilling – 6.2% Helmerich & Payne, Inc. Oil Companies, Exploration & Production – 5.5% Apache Corporation Pharmacy Services – 6.7% Express Scripts Holding Company* Retail – Pet Food & Supplies – 3.7% Petsmart, Inc. Retail, Major Department Stores – 5.3% The TJX Companies, Inc. Super-Regional Banks – United States – 6.3% PNC Financial Services Group, Inc. The accompanying notes to financial statements are an integral part of this schedule. 7 Provident Trust Strategy Fund Schedule of Investments (Continued) September 30, 2013 Shares or Principal Amount Cost Value LONG-TERM INVESTMENTS – 82.5%(a) (Continued) COMMON STOCKS – 78.6%(a) (Continued) Web Portals/Internet Service Providers – 6.8% Google Inc.* $ $ Total common stocks CORPORATE BONDS – 3.9%(a) Investment Banking and Securities Dealing – 3.9% $ The Goldman Sachs Group, Inc., 2.90%, due 07/19/18 Total corporate bonds Total long-term investments SHORT-TERM INVESTMENTS – 17.6%(a) Money Market Fund – 17.6% Invesco Treasury Portfolio, 0.02%^ Total short-term investments Total investments – 100.1% $ Liabilities, less other assets – (0.1%) (a) ) TOTAL NET ASSETS – 100.0% $ (a) Percentages for the various classifications relate to net assets. * Non-income producing security. ^ The rate quoted is the annualized 7 day yield as of September 30, 2013. PLC – Public Limited Company The accompanying notes to financial statements are an integral part of this schedule. 8 Provident Trust Strategy Fund Statement of Assets and Liabilities September 30, 2013 ASSETS: Investments in securities, at value (cost $116,353,246) $ Receivable from shareholders for purchases Dividends & interest receivable Prepaid expenses Total assets LIABILITIES: Payable to shareholders for redemptions $ Payable to adviser for management fees Payable to directors Other liabilities Total liabilities Net assets $ NET ASSETS: Capital Stock, $0.01 par value; 300,000,000 shares authorized; 16,559,667 shares outstanding $ Net unrealized appreciation on investments Accumulated net realized gain on investments Undistributed net investment loss ) Net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($171,407,876 ÷ 16,559,667) shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. 9 Provident Trust Strategy Fund Statement of Operations For the Year Ended September 30, 2013 INCOME: Dividends $ Interest Total investment income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Professional fees Registration fees Printing and postage expense Board of directors fees Custodian fees Other expenses Total expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS NET INCREASE IN UNREALIZED APPRECIATION ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes to financial statements are an integral part of this statement. 10 Provident Trust Strategy Fund Statements of Changes in Net Assets For the Years Ended September 30, 2013 and 2012 OPERATIONS: Net investment (loss) income $ ) $ Net realized gain on investments Net increase in unrealized appreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net investment income ($0.02784 and $0.00715 per share, respectively) ) ) Distributions from net realized gains ($0.2324 per share) ) — Total distributions ) ) FUND SHARE ACTIVITIES: Proceeds from shares issued (2,147,554 and 5,525,126 shares, respectively) Net asset value of shares issued in distributions reinvested (522,166 and 14,959 shares, respectively) Cost of shares redeemed (3,988,630 and 4,430,755 shares, respectively) ) ) Net (decrease) increase in net assets derived from Fund share activities ) TOTAL INCREASE NET ASSETS AT THE BEGINNING OF THE YEAR NET ASSETS AT THE END OF THE YEAR (Includes undistributed net investment (loss) income of ($250,010) and $253,990, respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 11 Provident Trust Strategy Fund Financial Highlights (Selected data for each share of the Fund outstanding throughout each year) Years Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of year $ Income from investment operations: Net investment (loss) income )* )* )* Net realized and unrealized gains (loss) on investments ) Total from investment operations ) Less distributions: Distributions from net investment income ) ) — ) ) Distributions from net realized gains ) — Total from distributions ) ) — ) ) Net asset value, end of year $ TOTAL RETURN % % %) % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (in 000’s $) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment (loss) income to average net assets (a) %) % %) % %) Portfolio Turnover Rate 9
